DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application. 
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3-11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nao et al. (JP #2010/130403 A).

Regarding Claim 1, Nao discloses an electronic apparatus (abstract; Fig. 1A) comprising:
a camera (Nao ¶0026 discloses a digital video camera; Fig. 1A);
a first microphone (Nao ¶0039 discloses a left microphone; Fig. 5);
a second microphone (Nao ¶0039 discloses a right microphone; Fig. 5); and
a processor (Nao ¶0064 discloses a sound image processing unit 105 and sound control unit 106; Figs. 1, 12) configured to:
control the electronic apparatus to obtain first sound data through the first microphone and obtain second sound data through the second microphone (Nao ¶0039 discloses if it is assumed that an object moves from left to right in the figure, a sound picked up by a left microphone is associated with a left microphone when the object is left. When a subject is at the center of a screen, sound picked up by both left and right microphones is associated with sound picked up by a right microphone when the subject is on the right. In this way, it is possible to calculate, for example, a volume in a block based on a balance between right and left volumes; Fig. 5. ¶0064 discloses the sound control unit 106 controls the sound signal to enhance the presence of the video; Fig. 12), and
change volume information of at least one of the first sound data or the second sound data based on the obtained position information (Nao ¶0046 discloses when a motion vector .
Claim 1, differs in an electronic apparatus comprising: identify an object corresponding to the first sound data and the second sound data in image data obtained through the camera, and obtain position information of the identified object from the image data.
However, the different features would be easily derived from the disclosure of Nao, i.e., identify an object corresponding to the first sound data and the second sound data in image data obtained through the camera, and obtain position information of the identified object from the image data (Nao ¶0039 discloses since the right and left microphones can recognize the sound volume in the left and right directions, it is possible to grasp a simple volume or the like at a certain position or a certain region of the left and right microphones, i.e., identifying a sound of an object corresponding to a position of an object of a screen).
Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to arrive at the different features defined in Claim 1 over Nao.

Regarding Claim 3, Nao discloses the electronic apparatus as claimed in claim 1,
wherein the processor is configured to identify, as the object corresponding to the first sound data and the second sound data, a subject that utters the first sound data and the second sound data in the image data (Nao ¶0039 discloses if it is assumed that an object moves from left to right in the figure, a sound picked up by a left microphone is associated with a left microphone when the object is left. When a subject is at the center of a screen, .

Regarding Claim 4, Nao discloses the electronic apparatus as claimed in claim 1, wherein the processor is configured to:
obtain sound ratio information between the volume information of the first sound data and the volume information of the second sound data (Nao ¶0039 discloses if it is assumed that an object moves from left to right in the figure, a sound picked up by a left microphone is associated with a left microphone when the object is left. When a subject is at the center of a screen, sound picked up by both left and right microphones is associated with sound picked up by a right microphone when the subject is on the right; Fig. 5), and
change the volume information of at least one of the first sound data or the second sound data based on the sound ratio information and the position information of the identified object (Nao ¶0046 discloses when a motion vector of a subject is a movement in a left and right direction, a right and left sound volume is adjusted so that a sound can be heard from a position of an object and output, thereby enhancing a sense of presence; Figs. 7A, 7B).

Regarding Claim 5, Nao discloses the electronic apparatus as claimed in claim 4, wherein the processor is configured to:
obtain weighted value information for changing the volume information of at least one of the first sound data or the second sound data based on the sound ratio information and the position information of the identified object (Nao ¶0048-¶0054 discloses adjusting volume , and
change the volume information of at least one of the first sound data or the second sound data based on the obtained weighted value information (Nao ¶0046 discloses when a motion vector of a subject is a movement in a left and right direction, a right and left sound volume is adjusted so that a sound can be heard from a position of an object and output, thereby enhancing a sense of presence; Figs. 7A, 7B).

Regarding Claim 6, Nao discloses the electronic apparatus as claimed in claim 5, wherein the processor is configured to
obtain the weighted value information for changing the volume information of at least one of the first sound data or the second sound data based on the sound ratio information (Nao ¶0044 discloses a stereo microphone corresponding to a sound from left and right is used as the sound pickup unit 104. ¶0046 discloses when a motion vector of a subject is a movement in a left and right direction, a right and left sound volume is adjusted so that a sound can be heard from a position of an object and output, thereby enhancing a sense of presence. ¶0047 discloses FIG. 8B shows the magnitude of the sound control amount is changed nonlinearly according to the magnitude of the motion vector, thereby increasing the power. Since a moving speed of a subject having a large motion vector is high, a sound control amount is further increased to perform a sound generation of a sound. ¶0048-¶0054 discloses adjusting volume based on distance between an image sensor and an object and based on motion speed of the object; Figs. 9A, 9B), and
distance ratio information between a first distance from one side of the image data to the identified object (Nao ¶0048 discloses to enhance a sense of presence by changing a , and
a second distance from an other side of the image data to the identified object (Nao ¶0057 discloses if the motion of the imaging apparatus is estimated as FIG. 7C, it is estimated from the sound signal 1000b whether the sound generator is left or right, and the motion vector present at the estimated position is associated with the sound signal. For example, in the case of a sound signal picked up by a stereo microphone, the sound signal picked up by the left microphone is compared with the sound signal picked up by the right microphone, and if the sound signal picked up by the left microphone has a large sound volume, the subject is estimated to be on the left side of the image pickup apparatus), and
wherein the other side of the image data is opposite to the one side of the image data (Nao ¶0039 discloses since the right and left microphones can recognize the sound volume in the left and right directions, it is possible to grasp a simple volume or the like at a certain position or a certain region of the left and right microphones, i.e., identifying a sound of an object corresponding to a position of an object of a screen).

Regarding Claim 7, Nao discloses the electronic apparatus as claimed in claim 6, wherein the processor is configured to:
obtain the weighted value information by multiplying the distance ratio information and the sound ratio information (Nao ¶0048-¶0054 discloses adjusting volume based on distance between an image sensor and an object and based on motion speed of the object), and
change the volume information of the first sound data or the second sound data by multiplying the volume information of the first sound data or the second sound data by the weighted value information (Nao ¶0046 discloses when a motion vector of a subject is a movement in a left and right direction, a right and left sound volume is adjusted so that a sound can be heard from a position of an object and output, thereby enhancing a sense of presence; Figs. 7A, 7B).

Regarding Claim 8, Nao discloses the electronic apparatus as claimed in claim 1, further comprising
a display (Nao ¶0010 discloses a video control apparatus that specifies a position of a subject based on position information in a display region. A display device 1200 shown in Fig. 12 includes a video control device 107, an image signal display unit 1201, and a sound signal reproduction unit 1202),
wherein the processor is configured to control the display to display a user interface (UI) including the changed volume information of the first sound data or the second sound data (Nao ¶0013 discloses a setting unit controlled by a user’s setting).

Regarding Claim 9, Nao discloses the electronic apparatus as claimed in claim 1, wherein the processor is configured to:
obtain distance information between a subject corresponding to the identified object and the electronic apparatus based on the image data (Nao ¶0039 discloses if it is assumed that an object moves from left to right in the figure, a sound picked up by a left microphone is associated with a left microphone when the object is left. When a subject is at the center , and
change the volume information of at least one of the first sound data or the second sound data based on the obtained position information based on the obtained distance information being less than a threshold distance (Nao ¶0046 discloses when a motion vector of a subject is a movement in a left and right direction, a right and left sound volume is adjusted so that a sound can be heard from a position of an object and output, thereby enhancing a sense of presence; Figs. 7A, 7B).

Regarding Claim 10, Nao discloses the electronic apparatus as claimed in claim 1, wherein the processor is configured to:
obtain, based on first and second objects being identified in the image data, first position information of the identified first object and second position information of the identified second object from the image data (Nao ¶0039 discloses if it is assumed that an object moves from left to right in the figure, a sound picked up by a left microphone is associated with a left microphone when the object is left. When a subject is at the center of a screen, sound picked up by both left and right microphones is associated with sound picked up by a right microphone when the subject is on the right; Fig. 5),
change volume information of at least one of first sound data or second sound data corresponding to the first object based on the first position information (Nao ¶0046 discloses when a motion vector of a subject is a movement in a left and right direction, a right and left sound volume is adjusted so that a sound can be heard from a position of an object and output, thereby enhancing a sense of presence; Figs. 7A, 7B), and
change volume information of at least one of third sound data or fourth sound data corresponding to the second object based on the second position information (Nao ¶0039 discloses when the number of sound collecting microphones is increased, it is possible to accurately determine a sound volume from a particular block or region, particularly when 4 sound collecting microphones are arranged in a plane).

Claims 11 and 13-20 are rejected for the same reasons as set forth in Claims 1 and 3-10.

Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nao et al. (JP #2010/130403 A) in view of Lindahl et al. (US #2011/0300806).

Regarding Claim 2, Nao discloses the electronic apparatus as claimed in claim 1,
wherein the first microphone and the second microphone are spaced apart from each other (Nao ¶0039 discloses if it is assumed that an object moves from left to right in the figure, a sound picked up by a left microphone is associated with a left microphone when the object is left. When a subject is at the center of a screen, sound picked up by both left and right microphones is associated with sound picked up by a right microphone when the subject is on the right; Fig. 5), and
a first distance between a position of the camera and a position of the first microphone, and a second distance between the position of the camera and a position of the second microphone are different from each other (Nao ¶0039 discloses a sound picked up by a left microphone is associated with a left microphone when the object is left. When a subject is at the center of a screen, sound picked up by both left and right microphones is associated with sound picked up by a right microphone when the subject is on the right; .
Nao may not explicitly disclose a first distance between a position of the camera and a position of the first microphone, and a second distance between the position of the camera and a position of the second microphone are different from each other.
However, Lindahl (Fig. 2) shows a first distance between a position of the camera and a position of the first microphone, and a second distance between the position of the camera and a position of the second microphone are different from each other (Lindahl Fig. 2: distance from image capture circuity 28 to the left microphone 32 is different from the right microphone 32).
Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to position the camera such that the distance from the first microphone and distance from the second microphone can be different (Lindahl Fig. 2) to derive the features in Nao.

Claim 12 is rejected for the same reasons as set forth in Claim 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESHKUMAR G PATEL whose telephone number is (571)272-3957. The examiner can normally be reached 7:30 AM-4 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESHKUMAR PATEL/Primary Examiner, Art Unit 2651